DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 01/28/2021.  Claims 1, 4-8 were pending.  Claim 1 was amended.  Claims 7-8 were new claims.
Response to Arguments
3.	The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2) as being anticipated by Yamada with respect to claim 1.
	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated “More specifically, the Office Action asserts that Dorf discloses a pulse frequency of 400kHz, but Dorf merely discloses the frequency of a pulsed voltage that is applied to a biasing electrode provided in the substrate support. Dorf fails to disclose a frequency of a pulsed negative direct-current voltage that is applied to an upper electrode provided above the substrate support. The purpose of applying a pulsed negative direct-current voltage to an upper electrode, as recited in claim 1, is completely different from the reason for applying a pulsed voltage to the biasing electrode provided in the substrate support, as disclosed by Dorf. Therefore, one of ordinary skill in the art would not be motivated to modify Yamada in view of Dorf.”  The applicant’s argument 
	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated “In addition, the Office Action asserts that Long discloses a pulse frequency between 25 kHz and 1 MHz, but Long merely discloses that the RF signal shown in Fig. 2A is modulated as shown in Fig. 2C using an ON-OFF pulse shown in Fig. 2B to generate a pulsed RF signal in order to generate a plasma, and the ON-OFF pulsing frequency is a frequency between 25 kHz and 1 MHz. Long fails to disclose a pulsing frequency of the negative direct-current voltage which is applied to the upper electrode. The purpose of applying a pulsed negative direct-current voltage to an upper electrode is completely different from the reason for using a pulsed RL signal in Long. Therefore, one of ordinary skill in the art would not modify Yamada in view of Long.”  The applicant’s argument was persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103 as being unpatentable over Yamada in view of Long.

Allowable Subject Matter
4.	Claims 1, 4-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The cited prior arts fail to disclose or suggest a direct-current power source device electrically connected to the upper electrode, wherein the direct-current power source device is configured to periodically generate a pulsed negative direct-current voltage,

a frequency that is a reciprocal of the cycles is 400 kHz or more and is 1 MHz or less.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713